Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 08/05/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Specification
The abstract of the disclosure is objected to because the abstract may not include other parts of the application or materials. Abstract of 08/05/2020 shows information on the top right hand side. Appropriate correction is required. See MPEP 608.01 (b). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 5, 9, and 11 recite “the first flanged section is radially shorter than the second flanged section” in line 3, 3, and 20 respectively. Claims require comparison of two flanges without reciting orientation of the two flanges in relation to the axis X. The limitation is unclear because, the limitation could mean that the flanges may be oriented in any direction and one is radially shorter than the other. Appropriate correction is required. 
Claim 10 depends from claim 1 recites “the second flanged section” in line 2. But claim 1 is silent about “second flanged section.” Appropriate correction is required.  
Claims 1 and 11 recite the limitation "the support pin" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 5 recites the limitation "the pin" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (WO 2015 064400; Applicant admitted prior art.) Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 

As to claim 1, D1 discloses a sealing unit (Figures 1-15) for a wheel hub group for vehicles comprising: 
	a roller bearing (Figure 1) interposed between a hub (30) for a wheel of the vehicle and a stationary pin (portion to which 2 is attached defines the stationary pin) of an upright of said vehicle; 
an annular pre-cavity (space to the right side of 11) arranged in an axially frontal position of the roller bearing (Figure 2); 
a dynamic portion (4) configured to rotate about an axis (L) when in use; and 
a static portion (2) configured to cooperate with the dynamic portion (4) to protect the roller bearing from external contaminants, wherein the dynamic portion (4) has a centrifuging surface (18a; Figure 2) formed on a free end of the hub (since 11 and 18 are fixed to 4, 18a is considered as a part of 30) and wherein the static portion (2) includes a stationary screen (14, 17, 170) that is fitted onto the support pin inside the pre-cavity and that has a centrifuging section (170d; Figure 2) facing the centrifuging surface (18a) and configured to facilitate expulsion and drainage of contaminants out of the annular pre-cavity (during rotation, the surface 18a creates a centrifugal force and discharge muddy water and effectively suppress entry of contaminants; page 15, last paragraph.)  
As to claim 2, D1 discloses the sealing unit of claim 1, wherein the centrifuging section (170d) and the centrifuging surface (18a) together define a conical gap (Figure 2) that communicates the annular pre- cavity with the outside of the sealing unit or that is open to the outside of the roller bearing (Figures 1-2).  

As to claim 3, D1 discloses the sealing unit of claim 2, wherein the dynamic portion (4) has a pre-centrifuging surface (surface to the left of 18a; Figure 2) formed on a free end of the hub that cooperates with the centrifuging surface (18a) to expel and drain contaminants from the pre-cavity (during rotation, the surface 18a creates a centrifugal force and discharge muddy water and effectively suppress entry of contaminants; page 15, last paragraph; Figure 2.)  

As to claim 4, D1 discloses the sealing unit of claim 3, wherein the stationary screen is U-shaped and opens towards the pre-centrifuging surface to create turbulence within any contaminants in the pre-cavity (stationary screen [14, 17, 170] has U-shape and opens to the pre-centrifuging surface; Figure 2.)  

As to claim 5, D1 discloses the sealing unit of claim 4, wherein the stationary screen includes a fitting 9Atty. Docket No. P24337US00section (portion of 14 attached to 2) fitted to the pin and first and second flanged sections (17, 16) that form the U-shaped screen with the fitting section, in which the first flanged section (17) is radially shorter than the second flanged section and is arranged axially facing the roller bearing (Figures 1-2)  

As to claim 7, D1 discloses the sealing unit of claim 1, wherein the dynamic portion (4) has a pre-centrifuging surface (surface to the left of 18a; Figure 2) formed on a free end of the hub that cooperates with the centrifuging surface (18a) to expel and drain contaminants from the pre-cavity (during rotation, the surface 18a creates a centrifugal force and discharge muddy water and effectively suppress entry of contaminants; page 15, last paragraph; Figure 2.)  

As to claim 8, D1 discloses the sealing unit of claim 1, wherein the stationary screen (14, 17, 170) is U-shaped and opens towards the pre-centrifuging surface to create turbulence within any contaminants in the pre-cavity (during rotation, the surface 18a creates a centrifugal force and discharge muddy water and effectively suppress entry of contaminants; page 15, last paragraph; Figure 2.)  

As to claim 9, D1 discloses the sealing unit of claim 1, wherein the stationary screen (14, 17, 170) includes a fitting section (15) fitted to the pin (2) and first (17) and second (16) flanged sections that form the U-shaped screen with the fitting section, in which the first (17) flanged section is radially shorter than the second (16) flanged section and is arranged axially facing the roller bearing (Figures 1-2.)
 

 
 
As to claim 11, D1 discloses a sealing unit (Figures 1-15) for a wheel hub group for vehicles comprising: 10Atty. Docket No. P24337US00 
a roller bearing (Figure 1) interposed between a hub (30) for a wheel of the vehicle and a stationary pin (portion to which 2 is attached defines the stationary pin) of an upright of said vehicle; 
an annular pre-cavity (space to the right side of 11) arranged in an axially frontal position of the roller bearing (Figure 2); 
a dynamic portion (4) configured to rotate about an axis (L) when in use; and 
a static portion (2) configured to cooperate with the dynamic portion (4) to protect the roller bearing from external contaminants, wherein the dynamic portion (4) has a centrifuging surface (18a; Figure 2) formed on a free end of the hub (since 11 and 18 are fixed to 4, 18a is considered as a part of 30) and wherein the static portion (2) includes a stationary screen (14, 17, 170) that is fitted onto the support pin inside the pre-cavity and that has a centrifuging section (170d; Figure 2) facing the centrifuging surface (18a) and configured to facilitate expulsion and drainage of contaminants out of the annular pre-cavity (during rotation, the surface 18a creates a centrifugal force and discharge muddy water and effectively suppress entry of contaminants; page 15, last paragraph), 
wherein the centrifuging section (170d) and the centrifuging surface (18a) together define a conical gap (Figure 2) that communicates the annular pre- cavity with the outside of the sealing unit or that is open to the outside of the roller bearing (Figures 1-2), 

further wherein the stationary screen is U-shaped and opens towards the pre-centrifuging surface to create turbulence within any contaminants in the pre-cavity (stationary screen [14, 17, 170] has U-shape and opens to the pre-centrifuging surface; Figure 2), 
further wherein the stationary screen (14, 17, 170) includes a fitting section (15) fitted to the pin (2) and first (17) and second (16) flanged sections that form the U-shaped screen with the fitting section, in which the first (17) flanged section is radially shorter than the second (16) flanged section and is arranged axially facing the roller bearing (Figures 1-2.)

Allowable Subject Matter
Claims 6 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/NATHAN CUMAR/Primary Examiner, Art Unit 3675